289 F.2d 938
129 U.S.P.Q. 335
SENSYTROL CORPORATION, Plaintiff-Appellant,v.RADIO CORPORATION OF AMERICA, Defendant-Appellee, andAmerican Telephone& Telegraph Company et al., Defendants.
No. 381, Docket 26838.
United States Court of Appeals Second Circuit.
Argued May 5, 1961.Decided May 24, 1961.

Robert W. Fiddler, New York City (Emil K. Ellis, New York City, on the brief), for plaintiff-appellant.
James B. Henry, Jr., New York City (Cahill, Gordon, Reindel & Ohl, and William K. Kerr, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and HINCKS and MOORE, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion below, D.C.S.D.N.Y., 190 F.Supp. 121.